Bosworth, Ch. J.
A complaint by plaintiffs, as indorsees of a bill of exchange, which alleges the drawing of the bill (describing it), a delivery of it to the payee, “ who then and there indorsed it and delivered it so indorsed, and thereafter and before "maturity, the same came lawfully into the possession of these plaintiffs for value;” that it is past due and wholly unpaid, “ and the defendants are now jointly indebted to these plaintiffs thereon in the sum of $1200, with interest;” states facts sufficient to constitute a cause of action.
As to the objections that the plaintiffs are not alleged to be partners, or joint owners of the note, and do not show how they got title, it is sufficient to say that the allegations that the bill after it had been indorsed and delivered by payee, and before maturity “ came lawfully into the possession of these plaintiffs for value,” cannot be true, unless they obtained it from some one having lawful right to dispose of it. It is a short mode of *209averring the fact of actual ownership. That averment is sufficient on demurrer. If the declaration is deemed defective in form, the remedy is under section 160 of the Code. (Prindle a. Caruthers, 1 E. P. Smith's (15 N. Y) R., 425-431.)
Such a complaint having been held by reported cases to be sufficient, a demurrer to it on the ground that, it does not state facts sufficient to constitute a cause of action, must be treated as frivolous, although it might not be held frivolous if the question were res nova. (Griswold a. Laverty, 12 N. Y.Leg. Obs., 316; S. C., 3 Duer, 690; Price a. McClure, 3 Abbotts' Pr. R., 253; S. C., 5 Duer, 670, note.)
Judgment ordered for plaintiffs, on account of the frivolousness of the demurrer.